Citation Nr: 1819268	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2005.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision (notice sent August 2009) by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was previously before the Board in November 2015.  The case returned to the Board in September 2016, at which point the Board vacated its November 2015 decision and remanded the four issues on appeal for additional development.  In May 2017 the Board again remanded the matters to schedule the Veteran for a video conference hearing.  In January 2018 a Travel Board hearing was held before the undersigned, during which the Veteran waived RO review of new evidence.

The issues of entitlement to service connection for an upper back and left and right knee disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a diagnosis of a neck disability; and there is no probative evidence that suggests any such disability may be related to his service.


CONCLUSION OF LAW

Service connection for a neck disability is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

The Veteran asserts that he injured his neck when he was swept off of an airplane in April 2003 onto the flight deck during service.  The April 2003 falling accident during service is documented in the service treatment records.  At the May 2014 RO hearing and the January 2018 Travel Board hearing, the Veteran essentially stated that he believed that his neck condition was related to the falling accident during service.  The Veteran's service medical records show no complaints or diagnoses relating to any neck disability.  An April 27, 2003 service treatment report shows the Veteran was seen 30 minutes after he fell off and "F/A-18" onto the flight deck.  Bilateral wrist pain and facial scraps were noted.  It was also noted he had no loss of consciousness and no complaints of neck, face, chest, or leg pain.  An emergency room report that same day shows fracture to the right wrist and abrasions to the face.  The Veteran's June 2005 Report of Medical Assessment noted no complaints or disabilities related to the neck.

VA records such as an October 2009 new patient note and a January 2012 system evaluation, while noting complaints of neck and shoulder pain, contain no findings related to any neck disability or of any neck functional limitation.  Further, in August 2014 a VA examiner made a specific finding that the Veteran had no neck disability or limitation of cervical spine function.  Therefore, the Board finds that it is not at least as likely as not that the Veteran has had a neck disability during or contemporary to the appeal period.  During or contemporary to the appeal period, there is no competent medical evidence showing a diagnosis of any claimed neck disability.  The Board finds that the most persuasive evidence is the VA medical records and service medical records that did not find any neck disability.

As the evidence does not show that the Veteran has had a neck disability during or contemporary to the appeal period, there is no basis upon which to grant service connection for this claim and it must be denied.  In the absence of proof of current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose an orthopedic disability, and any such lay evidence, to the extent provided, does not constitute competent medical evidence of the presence of a disability and lacks probative value.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The VA examiner considered the Veteran's complaints of pain during the examination, but nonetheless found that there was no neck disability present.

Accordingly, the Board finds that service connection for a neck disabilities is not warranted.  The Board finds that the preponderance of the evidence weighs against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a neck disability is denied.


REMAND

The Board finds additional development is necessary regarding the matters of entitlement to service connection for an upper back and left and right knee disabilities.

Regarding the claim of service connection for an upper back disability, service treatment records show that in May 2005 the Veteran was seen for back complaints and was assessed with having thoracic strain.  He was afforded VA examination of the back in August 2014.  A lumbar spine disability was diagnosed, and the examiner rendered an opinion regarding the lumbar spine.  There was no medical nexus opinion with regard to the claimed upper back disability  The August 2014 VA back examination is therefore inadequate for rendering a decision on that claim.  Where VA provides the Veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must support its conclusion with an analysis).  A remand is warranted in order to afford the Veteran with an adequate VA examination regarding his claim of service connection for an upper back disability.  

The Board also notes that the November 2015 Board decision remanded the Veteran's claims for right and left knee disabilities to provide the Veteran with a VA examination.  However, while the appeal was in remand status the examination was cancelled because the AOJ could not locate the Veteran.  In this regard, a February 2016 Compensation and Pension Examination Inquiry lists a third address for the Veteran.  See February 2016 VA Form 21-2507a, Request for Physical Examination.  Upon learning of the examination cancellation, the AOJ attempted to clarify with the San Antonio VA Medical Center (VAMC) to which address attempts were made to contact the Veteran.  The VAMC representative indicated that examination notification letters were sent to the address listed on the claim (the same address provided at the DRO hearing) and the address in the Veterans Health Administration's Computerized Patient Record System (CPRS) (the third address listed on the February 2016 VA Form 21-2507a).  See March 2016 Email Correspondence.  VA Medical Center San Antonio reports the Veteran did not report for three scheduled VA examinations, January, February and March 2016.  

In April 2017 the Veteran called VA to update his mailing address because his account was suspended because his payments had been returned.  At the January 2018 hearing, the Veteran's representative, in essence, offered good cause for the Veteran's failure to report to the scheduled examinations.  He asserted that the Veteran had moved several times and also had several phone number changes and did not receive notice of the scheduled hearings.  The Board finds that good cause is shown for his failure to report for the scheduled VA examinations, and that a VA examination of the knees should be rescheduled.  See 38 C.F.R. § 3.655(a).

However, the Board notes to the Veteran that he has a duty to keep VA apprised of his whereabouts.  Specifically, he has a duty to notify VA of any change of address.  The duty to assist "is not always a one-way street," and, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA orthopedic examination of the claimed upper back and right and left knee disabilities.  The examiner must review the claims file and should note that review in the report.  Any indicated studies, including X-rays of the upper back and knees, must be completed.  Following an examination of the Veteran and review of the claims file, the examiner should provide opinions responding to the following:

(a) Identify (by diagnosis) each upper back (thoracic) disability found (or shown by the record during the pendency of the instant claim).

(b) Identify the likely etiology for each upper back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability was incurred in service?  The examiner is asked to comment on the May 2005 assessment of thoracic strain in service.

(c) Identify (by diagnosis) each knee disability found (or shown by the record during the pendency of the instant claim).

(d) Is it at least as likely as not (a 50% or better probability) that the Veteran's claimed left and right knee disabilities were incurred in or caused by service?  If the claimed left and right knee disabilities are determined to not be related to the Veteran's service, please identify the etiological factor(s) considered more likely.

A rationale for all opinions should be provided.

2.  Then, readjudicate the claims.  If either remains denied, the AOJ should issue a supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


